United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1481
Issued: January 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2012 appellant, through her attorney, filed a timely appeal from a May 7,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral
carpal tunnel syndrome was caused by factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. On June 25, 2010 appellant, then a
44-year-old rural carrier associate, filed an occupational disease claim, alleging that she
developed carpal tunnel syndrome due to repeated grasping and other movement of her hands.
1

5 U.S.C. § 8101 et seq.

By decision dated September 22, 2011, the Board affirmed OWCP’s November 26, 2010
decision which denied her claim. The Board found that the medical evidence of record was not
sufficient to establish that appellant’s bilateral carpal tunnel syndrome was causally related to
factors of her federal employment. The facts of the case as set forth in the Board’s
September 22, 2011 decision are herein incorporated by reference.
In a letter received by OWCP on November 16, 2011, appellant requested reconsideration
through her attorney. She submitted a September 1, 2010 progress note and addendum from
Dr. William S. Owens, Jr., a Board-certified orthopedic surgeon, who stated that: “[Appellant] is
curious as to whether her job has caused her carpal tunnel syndrome. I told her it’s difficult to
know if it caused the carpal tunnel syndrome, but the motions she has described to me could
certainly exacerbate her carpal tunnel syndrome. For that reason, I think it would be covered
under work comp.”
In a September 20, 2010 surgical report, Dr. Owens detailed procedures for a right
endoscopic carpal tunnel release and right partial palmar fasciectomy.
In a March 3, 2011 report, Dr. Owens diagnosed appellant’s condition as bilateral carpal
tunnel syndrome. Regarding the history of injury, he stated that she had denied a specific history
or injury or inciting event. Dr. Owens responded to a question regarding causal relationship by
stating that “carpal tunnel can be caused by repetitive motion.” Also submitted were a series of
progress notes dated September 1 to November 3, 2010 from Dr. Owens, who noted appellant’s
medical status pre- and postsurgery.
By decision dated May 7, 2012, OWCP denied modification of the November 26, 2010
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between her claimed bilateral carpal tunnel and her
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence which
causally relates her bilateral carpal tunnel condition to factors of her employment. For this
reason, appellant has not met her burden of proof.
Following the Board’s prior decision, appellant submitted reports from Dr. Owens dated
September 1, 2010 and March 3, 2011. In the September 1, 2010 addendum report, Dr. Owens
related that it would be difficult to determine the cause of appellant’s bilateral carpel tunnel
syndrome, but noted that her work could have exacerbated the condition. In the March 3, 2011
report, he related that she had denied an specific injury or event, but he noted generally that
carpal tunnel could be caused by repetitive motion.
Dr. Owens did not provide a rationalized medical opinion addressing how appellant’s
bilateral carpel tunnel syndrome was causally related to her work as a carrier associate. The
reports from him are of limited probative value as they do not provide a full history of injury or
medical rationale explaining how appellant’s conditions were caused or contributed to by her
factors of employment.7 The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.8 Dr. Owens did not sufficiently describe
appellant’s job duties with details as to how often and how long she had performed the alleged
duties or explain the medical process through which such duties would have been competent to

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

3

cause the claimed conditions. The Board further notes that his conclusions were speculative in
nature.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her conditions were caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
bilateral carpal tunnel syndrome was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
9

Id.

4

